                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:20-CV-514-BO


EDDIE HIGHTOWER,                              )
               Plaintiff,                     )
                                              )
V.                                            )                       ORDER
                                              )
CHEDDAR' S CASUAL CAFE, INC.,                 )
JOSEPH PANHOLZER, DARDEN                      )
CORPORATION, GENE LEE,                        )
                Defendants.                   )



       This cause comes before the Court on defendants' motions to dismiss and plaintiff's

motion to amend his complaint. The appropriate responses and replies have been filed, or the

time for doing so has expired, and the matters are ripe for ruling.

       Plaintiff, who proceeds pro se, instituted this action by filing a complaint against

defendants on September 30, 2020. Invoking the Court's diversity jurisdiction, plaintiff alleges

that he was negligently served undercooked and insect-infested food while dining at Cheddar' s

Casual Cafe with his family. On October 6, 2020, plaintiff was ordered to correct certain

deficiencies in the filing of his complaint by filing a financial disclosure statement, civil cover

sheet, and a notice of self-representation. Plaintiff was notified that failure to comply with the

deficiency order could result in the dismissal of his complaint. Plaintiff did not correct the

deficiencies within the time provided by the deficiency order.

       Defendants then appeared through counsel and moved to dismiss the complaint for failure

to state a claim, Fed. R. Civ. P. 12(b)(6), and for failure to comply with the Court's order.

Plaintiff thereafter moved to amend his complaint and argued that he had not received the

Court' s deficiency order.



          Case 5:20-cv-00514-BO Document 17 Filed 03/10/21 Page 1 of 2
       Rule 15(a) of the Federal Rules of Civil Procedure requires that leave to amend a

pleading be freely given. Accordingly, plaintiffs motion to amend his complaint is granted.

Because the amended complaint supersedes the original complaint, defendants ' motions to

dismiss the original complaint are denied as moot. See Fawzy v. Wauquiez Boats SNC, 873 F.3d

451 , 455 (4th Cir. 2017). Finally, plaintiff has corrected the deficiencies identified in the

deficiency order, and the Court determines that his failure to do so in a timely manner amounts to

excusable neglect.

                                         CONCLUSION

       For the foregoing reasons, plaintiffs motion to amend his complaint [DE 12] is

GRANTED. The clerk is DIRECTED to file plaintiffs proposed amended complaint as of the

date of entry of this order. Defendants' motions to dismiss the original complaint [DE 5,6,7,8]

are DENIED AS MOOT.




SO ORDERED, this / Oday of March, 2021.




                                             TERRENCE W. BOYLE
                                             UNITED STATES DISTRICT




                                                2
          Case 5:20-cv-00514-BO Document 17 Filed 03/10/21 Page 2 of 2
